PRESS RELEASE FOR IMMEDIATE RELEASE Contact:Timothy A. Johnson Vice President, Strategic Planning and Investor Relations 614-278-6622 BIG LOTS REPORTS THIRD QUARTER COMPARABLE STORE SALES DECREASE OF 0.2% Columbus, Ohio – November 6, 2008 – Big Lots, Inc. (NYSE: BIG) today reported third quarter retail sales for fiscal quarter ended November 1, 2008 decreased 0.8% to $1,006.2 million, compared to $1,014.0 million for the third quarter of fiscal 2007.Comparable store sales for stores open at least two years at the beginning of the fiscal year decreased 0.2% for the third quarter of fiscal For the thirty-nine week year to date period ended November 1, 2008, retail sales increased 1.1% to $3,241.1 million, compared to $3,205.4 million for the same period in fiscal 2007.Comparable store sales increased 2.1% for the year to date period. Our third quarter comparable store sales decrease of 0.2% was below our original guidance of a 1% to 2% increase.Earnings are expected to be near or slightly below the lower end of our previously communicated guidance of $0.15 to $0.19 per diluted share. From a merchandising perspective, the best performing categories during the third quarter were furniture, consumables, and hardlines.In contrast, sales comps of seasonal, toys, and home merchandise were below plan and below last year.On a regional basis, sales results were strongest in the Northeast and Central regions while comps were softest in the Southeastern region. Steve Fishman, Chairman and Chief Executive Officer stated, “We continued to stay focused on our inventory and cost structure.We are not pleased with the softness in sales for the quarter.Nevertheless, if the economic backdrop is going to be challenged for an extended period of time, we believe our strategy and financial strength leaves us well-positioned to capitalize on opportunities whether it’s merchandise, real estate, or other potential situation that could generate an acceptable return and long-term value for our shareholders.” We expect to report results for the third quarter of fiscal 2008 on Friday, December 5, Big Lots, Inc. is the nation’s largest broadline closeout retailer.The Company currently operates 1,366 BIG LOTS stores in 47 states and also sells merchandise via the internet at www.biglots.com.Wholesale operations are conducted through BIG
